DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings submitted on 05/28/2019 are deemed acceptable for examination

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not  “a monitoring apparatus configured to” in claim 1, 3, 8, and 9. A monitoring apparatus will be interpreted as “general-purpose microprocessor or microcontroller” [0085] and [0094] of the instant specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-10, 15-18, 21-23 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burte (US 20160202701 A1).

Regarding claim 1, Burte teaches a control system for an aircraft (Fig. 1; Flight Control Computer), the control system comprising: 
	a sensor configured to sense a flight parameter of the aircraft ([0046] “The input signals on the bus 14 may also come from various sensors disposed at various locations (e.g., the air data system) on the aircraft”); 
	a flight control computer operatively coupled to receive one or more signals representative of the flight parameter sensed by the sensor (Fig. 1 and ([0046] “The input signals on the bus 14 may also come from various sensors disposed at various locations (e.g., the air data system) on the aircraft”)  and configured to control one or more aspects of operation of the aircraft ([0014] “a flight control system for an aircraft includes at least two flight control computers at least one of which is utilized at any one time to control flight of the aircraft”) at least partially based on the flight parameter (Fig. 1 “14 Aircraft Input Signals” -> “10 Flight Control Computer” -> “38 Output Signals”); and 
	a monitoring apparatus (Fig. 1; 42 ARM [0050] “an abnormal aircraft response monitor ("ARM") “) configured to: 
		receive the one or more signals representative of the flight parameter sensed by the sensor (Fig. 1 and ([0046] “The input signals on the bus 14 may also come from various sensors disposed at various locations (e.g., the air data system) on the aircraft”) ; 
		determine that the flight parameter is indicative of an [[out-of-flight-envelope]] situation of the aircraft ([0058] “a step 108 is executed in which one or more aircraft flight parameters provided to the ARM logic 42 by the ISM module 18 on the signal lines 22 are checked” ); 
([0058] “if a residual software error exists as exhibited by the corresponding control output command signal from the CLAWS within the processor 30. The existence of such an error will normally be manifested by the one or more aircraft flight parameters exhibiting a certain behavior; for example exceeding a threshold value for a predetermined period of time”); 
		conditioned upon the one or more control commands being indicative of the flight control computer attempting to cause the aircraft to return within its flight envelope, allow the flight control computer to continue controlling the one or more aspects of operation of the aircraft ([0059 “for example exceeding a threshold value for a predetermined period of time”. As a time threshold must be exceeded, the flight controller will continue operating for the predetermined period of time until the threshold is reached); and
		conditioned upon the one or more control commands being indicative of the flight control computer not attempting to cause the aircraft to return within its flight envelope, prevent the flight control computer from controlling the one or more aspects of operation of the aircraft ([0058] “if any one of the steps 108 shows that the aircraft pitch does not meet the conditions set forth in that step, then a step 112 is executed where the flight control computer 10 is deemed to be inoperable or not operating properly and that flight control computer is disabled and replaced for aircraft flight control operation by one of the other redundant flight control computers 10 that is operable”).

Regarding claim 2, Burte teaches the control system as defined in claim 1, comprising an alternate control device, and, wherein the monitoring apparatus is configured to, conditioned upon the one or more control commands being indicative of the flight control computer not attempting to cause the aircraft to return within its flight envelope, allow the one or more aspects of operation of the ([0058] “if any one of the steps 108 shows that the aircraft pitch does not meet the conditions set forth in that step, then a step 112 is executed where the flight control computer 10 is deemed to be inoperable or not operating properly and that flight control computer is disabled and replaced for aircraft flight control operation by one of the other redundant flight control computers 10 that is operable”).

Regarding claim 3, Burte teaches the control system as defined in claim 1, comprising an alternate control device, and, wherein the monitoring apparatus is configured to, conditioned upon the flight parameter reaching a trip limit beyond a flight envelope of the aircraft ([0059] “if the pitch is being properly commanded by the flight control computer 10 include the pitch angle being above a maximum limit of a certain angular threshold amount for a certain period of time (e.g., a persistence time)”), prevent the flight control computer from controlling the one or more aspects of operation of the aircraft and allow the one or more aspects of operation of the aircraft to be controlled using the alternate control device ([0058] “if any one of the steps 108 shows that the aircraft pitch does not meet the conditions set forth in that step, then a step 112 is executed where the flight control computer 10 is deemed to be inoperable or not operating properly and that flight control computer is disabled and replaced for aircraft flight control operation by one of the other redundant flight control computers 10 that is operable”).

Regarding claim 4, Burte teaches the control system as defined in claim 2, wherein the alternate control device has reduced functionality relative to the flight control computer ([0045] “Each "secondary" flight control system may also comprise one or more computers. Yet, it is common for the computers that are part of a "secondary" flight control system for an aircraft to have a relatively reduced control capability, as compared to a "primary" flight control system for an aircraft”).

Regarding claim 7, Burte teaches the control system as defined in claim 1, wherein determining that the flight parameter of the aircraft is indicative of the out-of-flight- envelope situation of the aircraft comprises determining whether the flight parameter satisfies a persistence criterion ([0059] “the pitch angle being above a maximum limit of a certain angular threshold amount for a certain period of time (e.g., a persistence time)”).

Regarding claim 8, Burte teaches the control system as defined in claim 1, wherein the monitoring apparatus is configured to use one or more monitoring algorithms that are different from one or more command algorithms used by the flight control computer ([0056 “This is because the ARM logic 42, since it resides in only one of the two processors 26, 30, will recognize the problem from the control law command output signals coming from the control laws ("CLAWS") section of the processor 26, 30 in which the ARM logic 42 is embodied”).

Regarding claim 9, Burte teaches the control system as defined in claim 1, wherein the monitoring apparatus comprises monitoring instructions stored in a memory partition of the flight control computer that is separate from a memory partition that stores command instructions configured to generate the one or more control commands by the flight control computer ([0051] “The ISM module 18 dedicated to the ARM logic 42 and the ISM module 18 dedicated to the remainder of the #2 processor 30 may be structured on separate software "partitions" independent of one another”).

Regarding claim 10, Burte teaches the control system as defined in claim 1, wherein the flight parameter includes any one of the following: a roll angle of the aircraft ([0061] roll); a pitch angle of the ([0059] “the pitch angle”); an angle of attack of the aircraft; a calibrated air speed of the aircraft; and a Mach number of the aircraft.

Regarding claim 15, Burte teaches the control system as defined in claim 1, wherein the flight control computer comprises a command lane and a monitoring lane ([0035] “the reliable detection of residual errors within the flight control software that runs on or is executed by two channel processors”. Fig. 1; 26, 42 and [0050] “The ARM 42 may be provided as logic that is part of one of the two processors 26, 30”.

Claims 16, 17, 18, 21, 22, and 23 is a monitoring apparatus for a control system of an aircraft, the monitoring apparatus comprising: one or more data processors (Fig. 1; 26, 30); and non-transitory machine-readable memory storing instructions ([0028] “non-transitory computer readable storage medium “) executable by the one or more data processors and configured to cause the one or more data processors to perform the limitations of claims 1, 2, 3, 7, 9, and 10, respectively. The limitations are substantially similar and therefore rejected for the same reasons as claims 1, 2, 3, 7, 9, and 10.
 
Claim 28 is a method to perform the limitations of claim 1. The limitations are substantially similar and therefore rejected for the same reasons as claim 1.

Claim 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burte in view of Davidson et al. (US 4799159 A), hereinafter Davidson.

Regarding claim 5, Burte teaches the control system as defined in claim 1.


	Davidson teaches wherein evaluating the one or more control commands comprises computing a trend associated with a plurality of the control commands. (Col. 9, ll. 43-49 “servo drive signals to roll the aircraft beyond the roll angle limit, the A-processor 21 would discern this beyond limits condition and would then assess the roll rate to determine if the roll rate was in a direction to decrease the roll error”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have trends associated with the roll angle and roll rate as taught by Davidson in the control system of Burte. One of ordinary skill in the art would have been motivated to if the trend was attempting to return the aircraft within limits (Davidson Col. 9 ll. 47-48)
	
Claim 19 is a monitoring apparatus for a control system of an aircraft, the monitoring apparatus comprising: one or more data processors (Burte Fig. 1; 26, 30); and non-transitory machine-readable memory storing instructions (Burte [0028] “non-transitory computer readable storage medium “) executable by the one or more data processors and configured to cause the one or more data processors to perform the limitations of claim 5. The limitations are substantially similar and therefore rejected for the same reasons as claim 5.


Claim 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burte in view of Soronda (US 20110108671 A1).


Regarding claim 6, Burte teaches the control system as defined in claim 1, wherein evaluating the one or more control commands comprises computing an average of successive control commands.
	Burte does not teach evaluating the one or more control commands comprises computing an average of successive control commands.
	Soronda evaluating the one or more control commands comprises computing an average of successive control commands ([0037] “The position command averaging function 404 is coupled to receive the position command signals 314 from the user interface system 202, and is configured to supply a value 418 representative of the average of the position command signals”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the averaged signals as taught by Soronda in evaluating the signals in the control system of Burte. One of ordinary skill in the art would have been motivated “to generate the value 418 representative of the average of the position command signals” (Soronda [0037]).

Claim 20 is a monitoring apparatus for a control system of an aircraft, the monitoring apparatus comprising: one or more data processors (Burte Fig. 1; 26, 30); and non-transitory machine-readable memory storing instructions (Burte [0028] “non-transitory computer readable storage medium “) executable by the one or more data processors and configured to cause the one or more data processors to perform the limitations of claim 6. The limitations are substantially similar and therefore rejected for the same reasons as claim 6.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092.  The examiner can normally be reached on 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G.F./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668